Exhibit 10.1


Swordfish Financial, Inc. Announces the Execution of "Deed of Assignment" for
Funds in the Amount of $265,000,000.00 USD
 
ROCKWALL, TX, May 4, 2010 (Marketwire) --
 
 
ROCKWALL, TX -- (Marketwire) -- 05/04/10 -- Swordfish Financial, Inc.
(PINKSHEETS: SWRF), a Minnesota Corporation, announces the following current
events have taken place.
 
 
On April 30th, 2010 Swordfish Financial entered in to a contract to provide
financial management and investment services to facilitate the long term funding
of a global clean water and food initiative. This program will span several
countries and utilize the combined efforts of many of the World's most
successful humanitarian operations. The funding of the first stage of this
project will result in the transfer of ownership of a $265,000,000.00 USD cash
account held at Credit Suisse Bank via deed of assignment to Swordfish
Financial. In addition, a written commitment has been secured to fund the second
phase of this project through the deed of assignment to Swordfish of a gold
deposit account. Details of this funding will be made available upon issuance of
the deed of assignment, projected to be within the next 30 days.
 
 
Michael Alexander, CEO of SWRF, stated, "The execution of this deed of
assignment is just the beginning. It is the intention of the entities behind
this funding to continue to utilize their vast economic resources to ensure that
clean water and hunger relief is achieved on a global scale and Swordfish
Financial, Inc. will be the mechanism to execute these plans Worldwide."
 
 
About Swordfish Financial, Inc.
 
 
Swordfish Financial, Inc.'s (PINKSHEETS: SWRF) primary revenue source will come
from the recovery and/or margin of orphaned and dormant assets of high net worth
individuals and companies held in financial institutions around the world.
 
 
SWRF will use a portion of the funds generated by our asset recovery efforts to
finance small and medium sized organizations by providing asset based funding
against marketable "income producing and/or marginable" assets provided those
companies meet our eco-friendly or humanitarian criteria. SWRF's funding will
enable these organizations to compete more effectively, improve operations and
increase their shareholder value.
 
 
Forward-Looking Statements
 
 
This document contains forward-looking statements and information as that term
is defined in the Private Securities Litigation Reform Act of 1995, and,
therefore, is subject to certain risks and uncertainties. There can be no
assurance that the actual results, business conditions, business developments,
losses and contingencies and local and foreign factors will not differ
materially from those suggested in the forward looking statements as a result of
various factors, including market conditions, competition, advances in
technology and other factors.
 
 
CONTACT:
Swordfish Financial, Inc.
Investor Relations
info@swordfishfinancial.com
 